DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 1 reads “The sprinkler head assembly of claim 11” however for clarity and consistency it should read --The sprinkler head nozzle assembly of claim 11--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 1 reads “The sprinkler head assembly of claim 11” however for clarity and consistency it should read --The sprinkler head nozzle assembly of claim 11--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 2 reads “the sprinkler head assembly” however for clarity and consistency it should read --the sprinkler head nozzle assembly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 29 now recite “a smooth, conical, axially stepped and spiraled underside valve surface” however applicant’s disclosure does not appear to present or describe any “smooth” characteristic of the underside valve surface. Without any disclosure, its difficult know which aspect of the claimed surface is indicated as “smooth” given the different details presented Claims 11 and 29 also recite “wherein the flow of water along the smooth, conical, axially stepped and spiraled underside valve surface is uninterrupted to provide a conically shaped water 
Claims 12-19 are also rejected under 35 USC 112(a) due to being dependent from claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smooth" in claim 11 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recited “conical, axially stepped and spiraled underside valve surface” is rendered indefinite as no definition or basis for any .
Claims 12-19 are also rejected under 35 USC 112(a) due to being dependent from claim 11.
The term "smooth" in claim 29 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recited “conical, axially stepped and spiraled underside valve surface” is rendered indefinite as no definition or basis for any specific surface detail has been provided. The term “smooth” may or may not refer to a specifically engineered surface profile involving, for example, peak to valley height comparisons, symmetry and measured sharpness. What range equates to a “smooth” surface may vary and as applicant’s disclosure provides no definition or basis for the term, one having ordinary skill in the art cannot ascertain the metes and bounds of the claim. As such, this claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 16-19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kah (US Pub No 2008/0257982 A1).
Re claim 11, as best understood, Kah shows a sprinkler head nozzle assembly (Figs. 24-29) comprising: a nozzle housing (201) including an inlet (B) for pressurized water and an outlet (A) downstream of the inlet; a rotating arc adjustment ring (204c) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces a length of an arcuate exit opening to set an arc of coverage of the sprinkler head nozzle assembly; a rotating distributor (202), mounted on a central shaft (2015) extending through an arcuate adjustable nozzle including a valve assembly (204) positioned below the rotating distributor in the nozzle housing and operable to direct water onto the rotating distributor; the valve assembly further comprising: an upper valve element (2022) including a top portion with a smooth, conical, axially stepped and spiraled underside valve surface (Fig. 29, 2020c); and a lower valve member (204d) including a central opening and a radially stepped and spiraled edge (Fig. 28, 204f) surrounding the central opening, the upper valve member mounted in the lower valve member such that the lower valve member is movable relative to the upper valve member such that interaction between the smooth, conical, axially stepped and spiraled underside valve surface of the upper valve member and the stepped and spiraled edge of the lower valve member defines the arcuate exit opening, wherein the flow of water along the smooth, conical, axially stepped and spiraled underside valve surface is uninterrupted (paragraph 0114 – “the movement of the element 2022 upward and downward depending on the changing arc angle of coverage also maintains the desired flow rate for each changed angle of coverage for a different range or precipitation rate than that provided by the basic nozzle assembly parts after the nozzle 
Re claim 12, Kah shows a rotating range adjustment ring (Fig. 25, 204) mounted on the housing upstream of the arc adjustment ring (204c) such that rotation of the range adjustment ring increases and decreases a downstream flow area to control flow of water to the arcuate exit opening.
Re claim 16, Kah shows the range adjustment ring (Fig. 25, 204) includes an upstream adjustable area (B) opening in the nozzle housing flow path to the nozzle assembly.
Re claim 17, Kah shows the nozzle housing includes an actuation piston (Fig. 43, 402) for extending and retracting the rotating distributor out of the nozzle housing.
Re claim 18, Kah shows the rotating distributor (Fig. 25, 202) includes a viscous damping assembly (2013) operable to limit rotation speed of the rotating distributor.
Re claim 19, Kah shows the set arc of coverage and the set range are visible from an exterior of the sprinkler head assembly (Fig. 26, 204c).
Re claim 29, as best understood, Kah shows a sprinkler head nozzle assembly (Figs. 24-29) comprising: a nozzle housing (201) including an inlet (B) for pressurized water and an outlet (A) downstream of the inlet; a rotating arc adjustment ring (204c) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces a length of an arcuate exit opening to set an arc of coverage of the sprinkler head nozzle assembly; a rotating distributor (202), mounted on a central shaft (2015) extending through an arcuate adjustable nozzle including a valve assembly (204) positioned below the rotating distributor in the nozzle housing and operable to direct water onto the rotating distributor; the valve assembly further comprising: an upper valve element (2022) including a top portion with a smooth, conical, axially stepped and spiraled underside valve surface maintains the desired flow rate for each changed angle of coverage for a different range or precipitation rate than that provided by the basic nozzle assembly parts after the nozzle assembly has been assembled at the factory or during manufacture to provide a nozzle assembly for different ranges or precipitation rates using the same standard nozzle assembly parts;” emphasis added) to provide a conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kah (US Pub No 2008/0257982 A1).
Re claims 13 and 14, the embodiment of Kah relied on above does not teach wherein the arc adjustment ring has a snap retention lug or wherein the nozzle housing has an arc set ring retention slot.
However, Kah utilizes a snap fit in other embodiments (paragraphs 0105, 0129).
Therefore it would have been obvious to utilize a retention lug and retention slot to create a snap fit as taught in Kah to provide another means of connection for the sprinkler assembly.
Re claim 15, Kah as modified above shows the rotation of the arc adjustment ring (Fig. 25, 204c) changes a length of the arcuate exit opening (A).
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments directed toward the rejections under 35 USC 112(a) and (b) specifically for the term “smooth” as present in claims 11 and 29, applicant’s quote paragraph 0033 of applicant’s specification to provide basis for the term “smooth” however what is described by paragraph 0033 is water flow from the valve members to the rotating distributor at a desired angle along with further descriptions of the water flow itself without any apparent description of any surface that is part of the valve members. Further, applicant’s state that a mere inspection of figure 4 shows that the surface 31a is smooth in that “it is free of irregularities or protrusions that interrupt flow such it provides the uniform conical sheet of water discussed in paragraph 0033” however a mere inspection of figure 4 only showcases a surface with no further clarity as to any surface irregularities that may or may not be present. As explained previously and repeated in the rejection above, the term .
Further, applicant states that paragraph 0033 also provides basis for the newly amended limitation of claims 11 and 29 that the flow water “…is uninterrupted to provide” a conically shaped water discharge stream, however, paragraph 0033 provides no discussion of an uninterrupted, or continuous flow of water. No discussion of this feature could be found in applicant’s disclosure and more to the point, applicant’s disclosure would seem to contradict this as the surface in question, 31a, leads specifically to a “wall step 31b” as part of the claimed features of the underside valve surface in question. This “wall step 31b” would interrupt the flow across the surface especially as the flow is intended to spiral around the “conical, axially stepped and spiraled underside valve surface” as is claimed, and as such the flow does not appear to be shown as “uninterrupted” as claimed.
Next, applicant argues that “there is no part of the element 2022, including element 2020c that is ‘smooth’ and ‘conical’ as required by claims 11 and 29. Specifically, element 2020c has a stepped structure and the underside surface is discontinuous such that is it not ‘smooth,” however this appears to be in contradiction to both applicant’s previous remarks and applicant’s own claimed structure. Firstly, applicant contends that a mere cursory glance of applicant’s figure 4 demonstrates a smooth surface while providing no basis for why the same cannot be said of the surface in figure 29 of the Kah reference. Second, applicant contends that the stepped nature of the surface in Kah precludes any notion that the surface can be smooth, yet applicant’s own underside valve surface also requires a stepped portion leading to a surface that “is discontinuous such that is it not ‘smooth’” as applicant stated. Both applicant’s description of what constitutes a “smooth” surface and applicant’s reasoning for why they believe Kah does not include a “smooth” surface as well as applicant’s lack of disclosure describing a “smooth” surface lend themselves to why the examiner does not understand the claimed term “smooth” or how it somehow teaches around the Kah reference. Lastly, the examiner would like to refer back to the patent board decision dated 5/18/2020 which unequivocally states that the surface is indeed conical. 

In light of applicant’s remarks, all rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.